IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-31138
                          Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellant,

versus

JENNIFER TURNER HOWARD,

                                             Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 98-CR-54-ALL
                       - - - - - - - - - -

                             June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jennifer

Turner Howard has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Howard has not filed a response.    Our independent review of

counsel’s brief and the record on appeal discloses no non-

frivolous issues.   Accordingly counsel’s motion to withdraw is

granted, and the APPEAL IS DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.